DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 01/19/2021.
Status of Claims
2.	Claims 1-20 are pending.
	Claims 1, 2, 10, 13 and 15 have been amended.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalid (USPPGPubN 20170286993, referred to as Khalid).
Regarding claims 1, 13 and 15:
	An electronic device comprising: 

	Khalid teaches a processor operatively connected to the display, (Khalid, Fig. 20/item 2004, [0128]); and 
	Khalid teaches a memory operatively connected to the processor, (Khalid, Fig. 20/item 2006, [0128], [0131]);
	Khalid teaches wherein the memory stores instructions executable by the processor to cause the electronic device to, (Khalid, [0131]): 
	Khalid teaches while playing at least one three-dimensional (3D) moving image, detect selections of a plurality of sections from the at least one 3D moving image, (Khalid, user selection of a particular link from the selection of links, [0100] of 3D media, [0020]);
	Khalid teaches store each of the selected sections as bookmark in the memory, wherein each of the bookmarks comprises metadata indicating additional information on each of the selected sections, and viewpoint information indicating a viewing angle for each of the selected sections within the at least one 3D moving image, (Khalid, in response to user input to access the virtual reality media content of a particular immersive virtual reality world (e.g., a user selection of a particular link from the selection of links and receive metadata, video and audio wherein the metadata file 1610 comprising a time 
	Khalid teaches display the stored bookmarks on the display, (Khalid, metadata file 1610 may include metadata related to one or more virtual objects (e.g., display parameters for the virtual objects, keywords or tags for promotional material that may be associated with the virtual objects, etc.) that may be located within the immersive virtual reality world selected by the user, [0102]);
	Khalid teaches in response to detecting selection of at least two bookmarks from among the displayed bookmarks, generate a link content that includes the at least two selected bookmarks, (Khalid, by providing a selection of links (e.g., HTTP links) to a variety of virtual reality media content (e.g., different immersive virtual reality worlds), [0100], Fig. 17, [0104]);
	Khalid teaches wherein the link content comprises address information and the additional information of the 3D moving image corresponding to each of the at least two selected bookmarks, (Khalid, metadata file 1610 may include data indicating a source from which to access promotional content (e.g., data indicating an HTTP call to be made by media player device 1604 to access promotional content from a source at a particular URL address) and/or data indicating one or .
4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid (USPPGPubN 20170286993, referred to as Khalid), in view of Laksono (USPPGPubN 20150278606, referred to as Laksono) and further in view of Prosserman (USPPGPubN 20160073013, referred to as Prosserman).
Regarding claim 10:
Khalid does not specifically teach the electronic device of claim 5, wherein when a first section concludes, a fade-out visual effect is applied to the first section and a fade-in visual effect is applied to display and initiating of playback of a second section. However, Laksono teaches a gradual shot transition, like fade-in, fade-out, dissolve, and wipe, [0047]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Laksono with the teaching of gradual transition between different segments into the invention of Khalid for the purpose of smooth visual transition between files.
5.	Claims 11- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (USPPGPubN 20170286993, referred to as Khalid), in view of Parmar (USPPGPubN 20180052595, referred to as Parmar), and further in view of Prosserman (USPPGPubN 20160073013, referred to as Prosserman).
Regarding claim 11:
The electronic device of claim 5, wherein the instructions are executable by the processor to cause the electronic device to: 
Khalid in view of Prosserman does not specifically teach control the display to display a control user interface including a menu area displaying at least one menu item selectable to control playback of the selected sections indicated by the at least two bookmarks included in the link content, a bookmark list area displaying a list including the at least two bookmarks included in the link content, and an information area displaying the additional information, wherein, when the link content is selected for playback, the control user interface is overlaid on the playback of the selected sections in response to detecting an input. However, Parmar teaches an additional information regarding angle view of a content displayed on the screen wherein the trick-mode icon overplayed the video content, Fig. 8C, [0152]-[0155]).
Regarding claim 12:
The electronic device of claim 5, wherein the instructions are executable by the processor to cause the electronic device to: 
Khalid does not specifically teach display the additional information with the playback of the selected sections of the at least one 3D moving .
6.	Claims 2-9 and 14, 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (USPPGPubN 20170286993, referred to as Khalid), in view of Fleischhauer (USPPGPubN 20130125000, referred to as Fleischhauer), and further in view of Prosserman (USPPGPubN 20160073013, referred to as Prosserman).
Regarding claims 2 and 17:
Khalid does not specifically teach the electronic device of claim 1, wherein the link content is generated by using address information, section information and the additional information for the selected at least two bookmarks. However, Fleischhauer teaches the media-editing application creates and stores various data structures to represent these different items, 
Regarding claims 3 and 16:
The electronic device of claim 1, wherein the instructions are executable by the processor to cause the electronic device to: 
display a recommendation including at least one of:
Khalid in view of Fleischhauer teaches other tag information storing text associated with the at least two bookmarks for the selected sections indicated by the at least two bookmarks, (Fleischhauer, Figs. 13-16, [0192]);
Khalid in view of Fleischhauer teaches other section of the at least one 3D moving image associated with the at least two bookmarks for the selected sections indicated by the at least two bookmarks, and other viewing angle within the 3D moving image for viewing the selected sections, (Fleischhauer, Figs. 13-16).
 Khalid does not specifically teach teaches wherein, the recommendation is based on a set of bookmarks for the 3D moving image associated with another user, However, Prosserman teaches sharing of these tags in real time with other friends or followers in your social network/social 
Regarding claims 4 and 16:
The electronic device of claim 3 wherein the instructions are executable by the processor to cause the electronic device to: 
Khalid in view of Fleischhauer teaches when the tag information is included in the recommendation, update the tag information in response to detecting an input of additional textual information to be stored as new tag information, and display all tags included in the updated tag information as a list, wherein a tag having high correlation with the additional textual information is arrange on a top of the list, (Fleischhauer, new tag information Fig. 20, [0293], Figs. 22 and 23 show the high correlation clip on a close-up of the angle, [0260]).
Regarding claims 5 and 18:
The electronic device of claim 1 wherein the instructions are executable by the processor to cause the electronic device to: 
Prosserman teaches in response to detecting selection of the generated link content, initiate playback of the selected sections that are indicated by the at least two bookmarks, sequentially playing the selected sections, (Prosserman, the image capture apparatus is placed and placed in 
Regarding claims 6 and 19:
Khalid in view of Fleischhauer teaches the electronic device of claim 5. wherein the 3D moving image includes a 360-degree image, and the viewpoint information indicates a first viewing angle related to a first direction and a second viewing angle related to a second direction within the 360-degree image, and wherein the instructions are further executable by the processor to cause the electronic device to: when displaying the 360-degree image based on a first bookmark included in the generated link, set a current viewing angle according to the first viewing angle included in the viewpoint information, (Fleischhauer, a settings menu for the angle viewer wherein the angle viewer displays video images from the first four angles of the multi-angle clip currently open in the angle editor. The four preview windows display an image from a clip in each of four different angles, as well as information about the angles, [0260], Fig. 22, Fig. 26).
Regarding claims 7, 14 and 20:
Khalid in view of Prosserman teaches the electronic device of claim 6, wherein the instructions are further executable to cause the processor to display a visual guide providing instructions directing adjustment from the 
Regarding claim 8:
The electronic device of claim 5, wherein playback of the selected sections is executed by streaming, and wherein the instructions are further executable by the processor to cause the electronic device to: 
Khalid in view of Fleischhauer teaches at a predetermined time prior to termination of playback of a current bookmarked section of the 3D moving image, generate a request for data of a next bookmarked section of the 3D moving image indicated by the at least two bookmarks, and buffer the requested data of the next bookmarked section of the 3D moving image, (Fleischhauer, the second clip instance 3665 has the angle 3635 as its active angle, and starts at approximately the seven minute mark of the media project timeline,  the favorited portion of this clip ends shortly before the ten minute mark of the multi-camera reference clip timeline, but the next 
Regarding claim 9:
The electronic device of claim 8, wherein the instructions are executable by the processor to cause the electronic device to: 
Khalid in view of Prosserman  teaches at the predetermined time prior to the termination of the playback of the current bookmarked section of the 3D moving image, display a selectable indicator, (Fleischhauer, indicates to the media-editing application to display a multi-camera indicator over the clip, as well as to provide the functionality associated with multi-camera clips, [0246]; display an indicator over the thumbnail (in this case, four squares) to indicate to the user that the clip is a multi-camera clip, [0255]; display an indicator over the selected clip (the clip being moved) that shows how far the clip has moved from its previous location--in this case, [0264]);
Khalid in view of Fleischhauer teaches when the indicator is selected, play a remaining portion, consecutive to the current bookmarked section, of a 3D moving image corresponding to the current bookmarked section upon conclusion of the playback of the current bookmarked section, (Fleischhauer, Fig. 3, [0109]); and 
.
Response to Arguments
7.      Applicant's arguments filed 01/19/2021 related to claims 1-20 have been fully considered but are moot in view of the new ground of rejection.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 25, 2021